NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHN E. MOXLEY, as Personal                  )
Representative of the Estate of JAKE         )
BELL,                                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-3973
                                             )
INFINITY INDEMITY INSURANCE                  )
COMPANY,                                     )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.

Brandon G. Cathey, and Brent G.
Steinberg of Swope, Rodante P.A.,
Tampa, for Appellant.

Lewis F. Collins, Jr., and Anthony J.
Russo of Butler Weihmuller Katz Craig
LLP, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and SLEET and BADALAMENTI, JJ., Concur.